Exhibit 10.9 STOCK SUBSCRIPTION AGREEMENT To the Board of Directors of UtiliPoint International, Inc. For a period of up to two (2) months after the date hereof, the undersigned hereby subscribes to purchase the no par value common stock of UtiliPoint International, Inc. in such amounts and at such times as the Subscriber (or its Permitted Transferees as defined in the Stockholders Agreement) determines, in its sole discretion, up to the maximum consideration and number of shares set forth opposite its name below. Name Consideration Number of Shares Knox Lawrence International, LLC Subscriber hereby represents and states the securities are being purchased for investment for its own account and not with a view towards the distribution thereof.Subscriber acknowledges the securities were not offered for sale by means of publicly disseminated advertisements or sales literature. DATED effective this 1st day of July, 2009. Very truly yours, Knox Lawrence International, LLC By: /s/ Nana Baffour Name:Nana Baffour Title: Managing Principal Accepted this 1st day of July, 2009. UTILIPOINT INTERNATIONAL, INC. By: /s/ CD Hobbs Name: CD Hobbs Title: President and CEO
